DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments regarding the 101 and 103 rejections have been fully considered and are persuasive. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
The following is an examiner’s statement of reasons for allowance: no prior art teaches:
determining a dialog plan for the one or more problem instances using a dialog system associated with the multi-domain database, wherein each record in the multi-domain database corresponds to a selected database for the one or more selected domains, and wherein determining the dialog plan includes identifying a modeling cost-to-cognitive load sensitivity ratio of candidate solutions identified for the one or more problem instances, the modeling cost- to-cognitive load sensitivity ratio taking into consideration utility details of respective solutions of the candidate solutions correspondent to an overall cost of the respective solutions based on weights identified as preferable to the user; 
providing a solution to the user for the one or more problem instances according to the decision model; and 
learning one or more preferences of a user according to the solution by executing the machine learning logic to re-train, in a second training stage, the decision model according to the learned one or more preferences of the user, wherein the decision model is iteratively 2updated using reinforcement learning to enhance future solutions of future problem instances to provide to the user.
While the cited references generally teach a problem/solution domain in the context of dialog systems, none teaches the above limitations including a cost-to-cognitive load sensitivity ratio, in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124